                      Case 1:21-mj-00062-ZMF Document 5 Filed 01/19/21 Page 1 of 18



AO 442 (Rev. 11/11) Arrest Warrant



                                        United States District Court
                                                             for the

                                                      District of Columbia


                  United States of America
                                 v.
                                                               ) Case: 1:21-mj-00062
                      Jennifer Leigh Ryan
                                                               J Assigned to: Judge Zia M. Faruqui
                                                                 Assign Date: 1/15/2021
                                                               ) Description: COMPLAINT W ARREST WARRANT
                                                               )
                            Defendant


                                                  ARREST WARRANT
To: Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Jennifer Leigh Ryan ,
who is accused of an offense or violation based on the following document filed with the court:

    Indictment         Superseding Indictment        Information       Superseding Information fflf Complaint
    Probation Violation Petition         Supervised Release Violation Petition        Violation Notice           Order of the Court

This offense is briefly described as follows:

  18 U.S.C. 1752 (a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
  Authority

  40 U.S.C. § 5104(e)(2)(D) and (G) - Disorderly Conduct on Capitol Grounds


                                                                                                   Zia M. Faruqui
                                                                                                   2021.01.15 10:01:44-OS'OO'
Date: 01/15/2021
                                                                                      Iss ing officer s signature


City and state: Washington, DC                                           Zia M. Faruqui, U.S. Magistrate Judge
                                                                                        Printed name and title


                                                            Return

         This warrant was received on (date)                       , and the person was arrested on (date) /Jjyfzezp
at (city and state) (_ cia , t y


Date:                        j
                                                                             ., -   H/
                                                                              ( ' Arresting officer s signature




                                                                                        Printed name and title
                  CaseCase 4:21-mj-00037-KPJ
                                  1:21-mj-00062-ZMF
                                                 Document
                                                     Document
                                                          1 Filed
                                                               5 Filed
                                                                  01/15/21
                                                                       01/19/21
                                                                            PagePage
                                                                                  1 of 72 of
                                                                                          PageID
                                                                                             18  1
          
                                                                              4:21mj37

                                              
                                                                     #69G<(!G
                                                             *;=9+<G5"G5/A1*G

                    3*=! G<<!;G5"G2!:*G                            
                               G                                       
                      %//*&%2<%+()<:!/<                                      ;!G5G
                                                                         
                                                                         
                                                                         
                                                                         
                                   


                                                         
        G<(!G517/*33=G*3G<(+;G;!G;==!G<)=G=(!G%0/5D*3'G*;G@!G=5G=)!G!;=G5"G1EG.45D/! '!G3 G!/+!$G
3G59G5B<G<(!G <!;G5"G            !/7!2:< G       <          *3G=(!G5A3<EG5"G  *3G=(!G
                        *;=:*<G5"G             0,7."+!<          < =(!G   !"!3 3<;GC*50<! G
                                                                                            

 <<  <! <!/$<  <                     /09+/(,:< /5%3+/(<03< %.!+/+/(<+/<!/:< %463+#5%$<7*,$*/(<03<307/$4
                                                     *5)076<!9&7-<75)02*6:

 <  <;<       % < !/$< <             +402$%2-:<0/$7#6<0/<!1+60,<207/$4




           (*;G9-1-30G5170*3=G*;G;! G53G=)!;!G#=; G
%%<!66!#)%$<46!5%.%/6<0'<'!#64 <




           53<,4A!      G53G<)!G<<(! G;)!!=


                                                                                                           

                                                                                              .*%< <5%.%/<1%#+!,<(%/5<
                                                                                                             

 =<!;<! G<5GEG<(!G77/+3<G*3G59 3!GD*=)G<(!G9!8A*9!1!3=;G5"G! GG:*1GG GEG
!/!7(53!G;7!*&G9!0+0!G!0!>953+G1!3;G
                                                                                                                       Zia M. Faruqui
<! G                                *3A:EGG                                                                 2021.01.15 10:11:45 -05'00'
                                                                                                                     

+?FG3 G;==! G                              !4)+/(60/<<                        :+!<  < &!37Q7+< /+5%$<5!6%4<!(+463!6%<7$(%
                                                                                                             



                                                                                                                         Page 3
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     1 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           2 of 73 of
                                                                   PageID
                                                                      18  2




                                   STATEMENT OF FACTS

        Your affiant, Amie C. Stemen, Special Agent with the Federal Bureau of Investigation
(“FBI”), is one of the agents assigned to an ongoing investigation of riots and civil disorder that
occurred on January 6, 2021 in and around the United States Capitol grounds by the FBI, United
States Capitol Police (“USCP), Metropolitan Police Department (“MPD”) and other law
enforcement agencies. I have been a Special Agent with the FBI since May 2011. I am presently
assigned to the Washington Field Office’s International Corruption Squad. Since I became
involved in this investigation on January 6, 2021, I have reviewed public tips, publicly available
photos and video, and relevant documents, among other things. As a special agent with the FBI, I
am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice




                                                                                                       Page 4
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     1 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           3 of 74 of
                                                                   PageID
                                                                      18  3




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 05, 2021, a Facebook user Brian MILLER (“MILLER”) tagged Jennifer Leigh
RYAN’s (“RYAN”), a.k.a. Jenna Ryan’s, Facebook account, in a series of photographs from US
Trinity Aviation in Denton, TX. According to open source information, the caption on the
photographs noted, “We’re so excited! DC bound to #StopTheSteal ”. RYAN is the female circled
in red in the photographs below.




        After MILLER’s post, on January 5, 2021, RYAN posted multiple videos on her Facebook
account that appear to be taken on board a small private aircraft, on which she was traveling with
others to Washington D.C.

     Law enforcement agents retrieved a driver’s license photograph of RYAN, a resident of
TEXAS, and confirmed RYAN bore a resemblance to the pictures above.

       On January 6, 2021, RYAN posted a video on her Facebook account that depicts her in a
bathroom mirror stating, "We're gonna go down and storm the capitol. They’re down there right
now and that's why we came and so that's what we are going to do. So wish me luck.”
Subsequently, on January 6, 2021, RYAN posted a 21-minute Facebook Live video on her




                                                                                                        Page 5
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     1 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           4 of 75 of
                                                                   PageID
                                                                      18  4




Facebook account, of her and a group walking towards the U.S. Capitol building. RYAN posted
photographs of herself at the U.S. Capitol building grounds to her social media accounts, including
Facebook and Twitter. Of particular note is an image RYAN posted of herself to her Twitter
account, which depicts RYAN in front of a broken window at the U.S. Capitol building, with the
caption “Window at The capital [sic]. And if the news doesn’t stop lying about us we’re going to
come after their studios next…”




                                                                                                      Page 6
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     1 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           5 of 76 of
                                                                   PageID
                                                                      18  5




          Open source searches also uncovered a now-deleted Facebook live video taken by RYAN
as she entered the Capitol building via the Rotunda entrance. The video was captured prior to
deletion and reposted to YouTube for public viewing. The video shows RYAN in a large crowd
attempting to walk through the entrance to the Capitol, which had visibly broken windows at the
time. At the beginning of the live video, RYAN is heard stating, “we are going to f---ing go in
here. Life or death, it doesn’t matter. Here we go,” as she approaches the top of the stairs in front
of the columns immediately in front of the doors on the West side of the U.S. Capitol building.
RYAN then turned on her rear facing camera--exposing her face-- and stated, “y’all know who to
hire for your realtor. Jenna Ryan for your realtor.” By minute 08:45 of the video, RYAN has made
it to the front door of the building, clearly desecrated, with broken glass windows shattered, and
security alarms sounding, as she yells “U-S-A! U-S-A!” and “here we are, in the name of Jesus!”
Once inside the building among the crowd, RYAN is heard joining a chant “Fight for freedom!
Fight for freedom!” and yelling, “this is our house!” At the end of the video, RYAN turns on her
rear-facing camera again, showing her face inside the building.

       Your affiant conducted an initial review of some of the surveillance footage captured on
January 6, 2021 from cameras inside the Capitol building. During my review, I identified multiple
images that depict RYAN entering the Capitol building through the Rotunda door and attempting
to walk through the crowds, consistent with their locations as captured in the other various videos
described above. In addition, I identified one image of RYAN holding up her cell phone inside
the Capitol building.




                                                                                                        Page 7
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     1 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           6 of 77 of
                                                                   PageID
                                                                      18  6




      In the hours immediately following the breach of the U.S. Capitol building, RYAN posted
on Twitter: “We just stormed the Capital. It was one of the best days of my life.”

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jennifer Leigh RYAN violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.




                                                                                                       Page 8
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     1 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           7 of 78 of
                                                                   PageID
                                                                      18  7




        Your affiant submits there is also probable cause to believe that Jennifer Leigh RYAN
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                     _________________________________
                                                     ___ ________________________
                                                     ____
                                                     __
                                                     SPECIAL
                                                      PECIAL AGENT AMIE C.
                                                     SP                        C STEMEN
                                                     FEDERAL BUREAU OF
                                                     INVESTIGATION



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 1th day of January 2021.
                                                                          Zia M. Faruqui
                                                                          2021.01.15
                                                                          10:14:12 -05'00'
                                                     ___________________________________
                                                     _______________
                                                     =,$0)$5848,
                                                     U.S. MAGISTRATE JUDGE




                                                                                                      Page 9
         Case 4:21-mj-00037-KPJ
                   Case 1:21-mj-00062-ZMF
                                 Document 1-2
                                           Document
                                              *SEALED*
                                                    5 Filed
                                                        Filed01/19/21
                                                              01/15/21 Page
                                                                        Page9 1ofof182 PageID 9
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                            District of Columbia
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                        -HQQLIHU /HLJK 5\DQ                                     &DVH1R




                               Defendant


                                                          $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         -HQQLIHU /HLJK 5\DQ                                                                                 
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW          u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                         u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                 u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
   86&  D  DQG   .QRZLQJO\ (QWHULQJ RU 5HPDLQLQJ LQ DQ\ 5HVWULFWHG %XLOGLQJ RU *URXQGV :LWKRXW /DZIXO
  $XWKRULW\

   86&   H  ' DQG *  'LVRUGHUO\ &RQGXFW RQ &DSLWRO *URXQGV


                                                                                                            Zia M. Faruqui
                                                                                                            2021.01.15 10:01:44 -05'00'
'DWH           
                                                                                               Issuing officer’s signature

&LW\DQGVWDWH         :DVKLQJWRQ '&                                           =LD0)DUXTXL860DJLVWUDWH-XGJH
                                                                                                Printed name and title


                                                                     5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                             DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                              

'DWH
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title



                                                                                                                                    Page 11
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     2 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           1 of 210PageID
                                                                    of 18 11




            DATE:           1/15/2021                                      CASE NUMBER 4:21-MJ-00037-KPJ
       LOCATION:            Plano
           JUDGE:           Kimberly C. Priest Johnson                     USA v. Jennifer Leigh Ryan
      DEP. CLERK:           Jane Amerson
       RPTR/ECRO:           Digital Recording                              __Tracey Batson__________
            USPO:           T. Routh                                       AUSA
    INTERPRETER:            N/A
       BEGIN/END:           4:57 p.m. – 5:04 p.m.                          __Brady Wyatt, Retained______
      TOTAL TIME:           7 minutes                                      Defense Attorney

☒ INITIAL APPEARANCE COMPLAINT
☐ ARRAIGNMENT
☐ DETENTION HEARING       ☐X PRELIMINARY HEARING                         ☐ STATUS CONFERENCE

☒      Hearing Held       ☒ Hearing Called            ☒ Defendant Sworn           ☐ Interpreter Required

☒      Date of arrest:   1/15/2021 – 1:21MJ062                 (Other district court & case #)

☒      Defendant ☒ advised of charges ☒ advised of maximum penalties ☐ waived reading of indictment

☒      Defendant first appearance with counsel Attorney:             Brady Wyatt                 ☒ Retained
☐      Defendant advises the Court that they ☐ have counsel who is               or, ☐ will hire counsel.
☐      Financial affidavit executed by dft.
☐      Defendant requests appointed counsel, is sworn and examined re: financial status.
☐      The court finds the defendant is ☐ able to employ counsel ☐ unable to employ counsel.
☐                                                                   CJA appointed
☐                                                                   FPD appointed

☐      USA ORAL motion for detention **USA did not move to detain***
☐      USA ORAL motion to continue ☐ Oral Order granting continuance ☐ Oral Order denying continuance
☐      Defendant ORAL motion to continue detention hearing
☐      Oral Order granting continuance ☐ Oral Order denying continuance
☐      Detention & Preliminary hearing set

☐      Detention Hearing waived.
☐      Defendant detained based on signed Waiver.
☐      Preliminary Hearing waived.
☐      Court found Probable Cause based on signed Waiver.
X
☐      Defendant signed Waiver of Rule 5 and 5.1 hearings: ☐X waives identity hearing; ☐X waives preliminary
       hearing; ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting
       district.
☐      Defendant signed Waiver of Rule32.1 hearing: ☐ waives identity hearing; ☐ waives preliminary hearing;
       ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting         district.
☐      Defendant remanded to custody of U.S. Marshal ☐ Defendant ordered removed to Originating District
☒      Order setting conditions of release ☐ PR Bond executed
☐      Defendant failed to appear            ☐ oral order for arrest warrant            ☐ bond forfeited




                                                                                                                          Page 13
    CaseCase
         4:21-mj-00037-KPJ
             1:21-mj-00062-ZMF
                            Document
                                Document
                                     2 Filed
                                          5 Filed
                                             01/15/21
                                                  01/19/21
                                                       PagePage
                                                           2 of 211PageID
                                                                    of 18 12




Court ordered Defendant ☐ DETAINED ☒ RELEASED

☒      Conditions of Release entered

☐      Defendant remanded to USM.




                                                                               Page 14
              CaseCase
                   4:21-mj-00037-KPJ
                       1:21-mj-00062-ZMF
                                      Document
                                          Document
                                               3 Filed
                                                    5 Filed
                                                       01/15/21
                                                            01/19/21
                                                                 PagePage
                                                                     1 of 112PageID
                                                                              of 18 13
AO 466A (Rev. 01/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)



                                      United States District Court
                                                                        for the

                                                         EASTERN District of TEXAS
                                                                                                                          JAN 1 5 202J
                 United States of America )
                                V.                                 )              Case No. 4:21MJ037 KPJ
                                                                           )
                JENNIFER LEIGH RYAN )
                                                                                  Charging District s Case No. 1:22-mj-062
                                                                           )
                            Defendant )


                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                           (Complaint or Indictment)

          I understand that I have been charged in another district, the {name of other court)

                                                             District of Columbia

          I have been informed of the charges and of my rights to:

          (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2) an identity hearing to determine whether I am the person named in the charges;

          (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4) a preliminary hearing within 10 days of my first appearance iff am in custody and 20 days otherwise
                  unless I am indicted to determine whether there is probable cause to believe that an offense has
                  been committed;

          (5) a hearing on any motion by the government for detention;

          (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:

                     an identity hearing and production of the warrant,

          0          a preliminary hearing.

                     a detention hearing.

                     an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                     be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                     by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.



Date: Jan 15,2021




                                                                                     Sjfgjrtxture


                                                                                                                          ///
                                                                                   Printed name of defendant s attorney

                                                                                                                                     Page 15
     Case 4:21-mj-00037-KPJ
               Case 1:21-mj-00062-ZMF
                              Document 4Document
                                         *SEALED*5 Filed
                                                    Filed01/19/21
                                                          01/15/21 Page
                                                                   Page13
                                                                        1 of
                                                                          of318PageID 14
AO 199A (Rev. 12/11) Order Setting Conditions of Release                                              Page 1 of .           Pages




                                       United States District Court
                                                                    for the
                                                           Eastern District of Texas



                   United States of America                            ) JAN 1 5 2021
                                  v.                                   )
                                                                       ) Case No. 4:21 -]VO ©I»7USSP istrict Court
                                                                                                Eastern District of Texas
                  JENNIFER LEIGH RYAN
                              Defendant                                )
                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
     any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
     that the court may impose.


      The defendant must appear at:
                                                                                       Place


      on
                                                                      Date and Time


      If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.




                                                                                                                            Page 16
Case 4:21-mj-00037-KPJ
          Case 1:21-mj-00062-ZMF
                         Document 4Document
                                    *SEALED*5 Filed
                                               Filed01/19/21
                                                     01/15/21 Page
                                                              Page14
                                                                   2 of
                                                                     of318PageID 15


                                            ADDITIONAL CONDITIONS OF RELEASE
IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
  (6) The defendant is placed in the custody of Person or organization

           Address (only if above is an orga ization)


           City                     and                        State                              Tel.                   No.
who agrees (a) to supervise the defendant, (b) to use every effort to assure the defendant's appearance at all scheduled court
proceedings, and (c) to notify the court immediately if the defendant violates any condition of release or is no longer in the custodian s
custody.

                                                                    Signed:
                                                                    Custodian o Proxy                                D te
B )'The def ndant must:
       Bf ) submit to supervision by and report for supervision to the yr
               telephone number , no (atef tiian
                                                                                           1*1 0 )c                          -


                    continue or actively seek employment,
             (c)    continue
                    continue or start an education
                                 or start          progr;
                                           an education   progran . % i 1 ) i
           Btaf surrender any passport to: D.C chicS M DM -f-
           B(e)     not obtain a passport or any' Dther trav l documents,
           Bff      abide by the following j strictions on personal associations, residence, or travelT i€ A/fr     &C C >
                      -       -        R            Isr                     ll           >\ CJLo
           B fg)    avoid all contacts, directly or
                                                 dt indi
                                                    indirectl
                                                         ectl ,, with
                                                                 with any
                                                                      any person
                                                                          person who
                                                                                 who is
                                                                                      is or
                                                                                         ormay
                                                                                            ma) become a victi,     itness in the investig tm o
                    prosecution including but not limited to: CL                     ft J QJ OC A Q.

             (h) participate in a mental health assessment and/or a treatment program until discharged, as rranged by the probation officer,
                    and follow the rules and regulations of that program. The probation officer, in consultation with the treatment provider,
                    will supervise your p rticipation in the program.


             (i)    return to custody each (week) day at o'clock after being released each (week) day at o'clock for
                    employment, schooling or the following purpose(s):

             G).    maintain residence at a halfway house or community corrections center,
                    not possess a firearm, destructive de ice, or other weapon,
           m)       not use alcohol    at all ffexcessively.
             (m)    not use or unlawfully possess a n rcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
                    to you by a licensed medical practitioner.
             (n)    submit to testing for a prohibited substance. Testing may be used with random frequency and may include urine testin ,
                    the wearing of a sweat patch, a remote lcohol testing system, and/or any form of prohibited substance screening or
                    testing. The defend nt must not obstruct or attempt to obstruct or t mper, with the efficiency and accuracy of any
                    prohibited substance screening or testing.
             (o)    participate in a program of inpatient or outpatient substance abuse therapy until discharged, as arranged by the probation
                    officer, and follow the rules and regulations of that progra . The probation officer, in consultation with the treatment*
                    provider, will supervise your participation in the program
              <p)   participate in one of the following location programs and comply with its requirements as directed.
                       (i) Curfew. You are restricted to your residence every day                                 from to , or
                                 as directed by the pretrial services office or supervising officer; or
                       (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious
                              services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court ordered
                              obligations; or other activities approved in advance by the pretrial services office or supervising officer; or
                       (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical
                               necessities and court ppearances or other activities specifically approved by the court,
             (q)    submit to the location monitoring and comply with all of the program requirements and instructions provided.
                              You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial
                              services office or supervising officer.
           P ?)     report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement
                    personnel, including arrests, questioning, or tr ffic stops.




                                                                                                                                                  Page 17
     Case 4:21-mj-00037-KPJ
               Case 1:21-mj-00062-ZMF
                              Document 4Document
                                         *SEALED*5 Filed
                                                    Filed01/19/21
                                                          01/15/21 Page
                                                                   Page15
                                                                        3 of
                                                                          of318PageID 16
AO 199C (Rev. 09/08) Advice of Penalties                                                                       Page 3       of 3         Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $ 100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.


                                                 Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                              Directions to the United States Marshal

(X)     The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to Tendant
( )
        has posted bond and/or complied with all otl I before
        the appropriate judge at the time and place s



Date:             1/15/2021
                                                                                       Judicial Officer s Signatu e


                                                       KIMBERLY C. PRIEST JOHNSON, U.S. MAGISTRATE JUDGE
                                                                                         Pri ted name and title




                   DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL


                                                                                                                                       Page 18
     CaseCase
          4:21-mj-00037-KPJ
              1:21-mj-00062-ZMF
                             Document
                                 Document
                                      5 Filed
                                           5 Filed
                                              01/15/21
                                                   01/19/21
                                                        PagePage
                                                            1 of 116PageID
                                                                     of 18 17




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    §
                                                    § CASE NUMBER 4:21-MJ-00037-KPJ
v.                                                  §
                                                    §
                                                    §
JENNIFER LEIGH RYAN                                 §


                                             ORDER

        On October 21, 2020, the President signed into law the Due Process Protections Act,

Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), which amends Federal Rule of Criminal

Procedure 5 (Initial Appearance). Counsel should immediately read the amendment to

Rule 5(f)(1) of the Federal Rules of Criminal Procedure, which became effective upon

enactment, and is entitled “Reminder of Prosecutorial Obligation”.

        By this written Order – issued to the prosecution and defense counsel – the Court confirms

the disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and the possible consequences of violating such Order under applicable law.

        This written Order is entered pursuant to Rule 5(f)(1) of the Federal Rules of Criminal

Procedure and is in addition to any oral order entered by the Court on the first scheduled court date

when both the prosecutor and defense counsel were present.

        So ORDREED and SIGNED this 15th day of January 2021.




                                                      ___________________________________
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                                        Page 19
       Case 1:21-mj-00062-ZMF Document 5 Filed 01/19/21 Page 17 of 18



                         U.S. District Court
             Eastern District of TEXAS [LIVE] (Sherman)
  CRIMINAL DOCKET FOR CASE #: 4:21−mj−00037−KPJ All Defendants

Case title: USA v. Ryan                                     Date Filed: 01/15/2021
Other court case number: 1:21−mj−00062 District of Columbia

Assigned to: Magistrate Judge Kimberly
C Priest Johnson

Defendant (1)
Jennifer Leigh Ryan                           represented by Brady Thomas Wyatt , III
                                                             Law Office of Brady T. Wyatt III
                                                             3300 Oak Lawn
                                                             Ste 600
                                                             Dallas, TX 75219
                                                             214−559−9115
                                                             Fax: 214−528−6601
                                                             Email: attywyatt@hotmail.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained

Pending Counts                                               Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                            Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                   Disposition
None



Plaintiff
USA                                           represented by Tracey M Batson
                                                             U.S. Attorney's Office
                                                             U S Dept of Justice

                                                                                                Page 1
     Case 1:21-mj-00062-ZMF Document 5 Filed 01/19/21 Page 18 of 18


                                                           101 E. Park Blvd.
                                                           Suite 500
                                                           Plano, TX 75074−6759
                                                           972/509−1201 (main)
                                                           Fax: 19725091209
                                                           Email: tracey.batson@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant US Attorney

Date Filed   # Page Docket Text
01/15/2021   1    3 Rule 5(c)(3) Documents Received from the District of Columbia; Case Number
                    1:21−mj−00062 as to Jennifer Leigh Ryan (Attachments: # 1 Unredacted
                    Complaint, # 2 Arrest Warrant) (mcg) (Entered: 01/15/2021)
01/15/2021   2   13 Minute Entry for proceedings held before Magistrate Judge Kimberly C Priest
                    Johnson: Initial Appearance and Preliminary Hearing as to Jennifer Leigh Ryan
                    held on 1/15/2021. Defendant waived Rule 5 and 5.1 hearings. Order setting
                    conditions of release entered. (Court Reporter Digital Recording.) (mcg)
                    (Entered: 01/19/2021)
01/15/2021   3   15 WAIVER of Rule 5 & 5.1 Hearings by Jennifer Leigh Ryan. (mcg) (Entered:
                    01/19/2021)
01/15/2021   4   16 E−GOV SEALED ORDER Setting Conditions of Release. Signed by Magistrate
                    Judge Kimberly C Priest Johnson on 1/15/2021. (mcg) (Entered: 01/19/2021)
01/15/2021   5   19 ORDER − Rule 5(f)(1) as to Jennifer Leigh Ryan. Signed by Magistrate Judge
                    Kimberly C Priest Johnson on 1/15/2021. (mcg) (Entered: 01/19/2021)




                                                                                                Page 2
